DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.         Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Regarding claim 25, it is unclear whether “an aircraft information system” (line 4) refers to “an aircraft information system” (lines 1, and 2).
          Claims 26-28 are rejected for incorporating the above deficiency by the dependency.

Claim Rejections - 35 USC § 103
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sterkel et al. (US 2012/0232791) in view of Savage et al. (US 2004/0143738).
            Regarding claim 20: Sterkel et al. disclose onboard location-based in-flight entertainment and information comprising a web server suitable for displaying coded content in a web browser of a mobile device of a person (code sent from the server to the client, evaluated by a browser on the client device, triggers display of the additional information on the client device, para. 0037) which is connected by means of a wireless network connection to the aircraft information system so that the coded content from the web server is displayed in the web browser of the mobile device ( a user connects, via a user interface, to server moving map engine that is onboard the vehicle, offboard the vehicle, on the user's device (para. 0028), The user may further select the marker, the name, or the summary information to trigger display, by the client device, of the content item. For example, when the moving map engine detects that the user has touched or clicked on the marker, the moving map engine may cause display of a partial or full picture, comment, text, video, song or sound file, Web site, article, game, social networking content, and/or advertising content (para. 0035), the end-user connects to a network such as a wireless network on the vehicle using any network-enabled device that can run web browser software para. 0087). 
       Sterkel et al. do not specially disclose wherein key information is exchanged between the web server and the web browser for the purpose of decrypting the content.     
As shown in FIG. 7, system initialization 710 begins when user 200 who is running a Web browser 105, downloads the code for Java applet client 600 from a server associated with the system facility 300… In step 760, the identity server 251 encrypts action server's (252) public key with the Java applet client's (606) public key, and sends action server's (252) public key, so encrypted, to Java applet client 606. In step 770, Java applet client 606 encrypts its public key with the action server's (252) public key and sends its public key, so encrypted, to action server (252) via identity server 251, paras. 0099-0104) for the purpose of decrypting the content (In step 910, the action server 252 receives http response 275 from the third-party server, preferably through said intermediate http server.[0117] In step 920, action server 252 encrypts http response 275 with the Java applet client's (606) public key. [0118] In step 930, action server 252 forwards encrypted http response 230 to identity server 251. [0119] In step 940, identity server 251 forwards encrypted http response 230 to Java applet client 606. [0120] In step 950, Java applet client 606 decrypts http response 230 and forwards it to browser 105 for display, see figure 9, paras. 0116-0120) for presentation the content. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Savage et al. in the system of Sterkel et al. so that the viewing content can be protected against any unauthorized use which is an advantage. 
          Regarding claim 22: Sterkel et al. disclose wherein the content is decoded in the mobile device (paras. 0037, and 0055).
Regarding claim 23: Savage et al. disclose wherein the key information is transferred using a Java script (para. 0008).

6.        Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sterkel et al. (US 2012/0232791) in view of Savage et al. (US 2004/0143738) and further in view of Gu et al. (US2012/0246487).
            Regarding claim 24: Sterkel et al. and Savage et al. do not disclose wherein the key information is stored on a separately encrypted or access-secure partition of a memory of the aircraft information system. However, Gu et al. disclose system and method to protect Java bytecode code against static and dynamic attacks within hostile execution environments including the key information is stored on a separately encrypted (The external WB cryptographic library is implemented in C and protected with tampering resistance property by a hidden cryptographic key and other cryptographic information so that WB cryptographic operation can be used by protected Java applications and performed without releasing any valuable information including the key, see col. 8, lines 28-39) for the sake of security. Therefore, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to utilize the technique of Gu et al. in the system of the combination for the purpose of preventing tampering attacks.
    
Allowable Subject Matter
7.     Note: If applicant can overcome the rejection above, it appears claims 25-28 would be allowable
8.      Claims 1-15, 17-19, and 25-28 are allowed.
Response to Arguments
9.    Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
Applicant’s argument:
        Applicant argues that Savage does not disclose or hint at key information being shared between client system 100 and web server 160 which is utilized to serve up web pages requested by the user. 
Response to argument:
         Examiner respectfully disagrees with the applicant’s argument because Savage clearly discloses wherein key information is exchanged between the web server and the web browser (figure 7 discloses key information is exchanged between the privacy or system facility 300 and the web browser 105, see steps 740-770) for the purpose of decrypting the content (see step 950 in figure 9). 
         Examiner refers the privacy or system facility 300 as the web server which exchanges key information with the web browser as recited in the claim.
        Thus, this claim feature is not considered inventive and the applicant’s argument is not deemed persuasive.

10.    Examiner Notes: Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety .

Conclusion
11.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
        a. Hughes (US 2019/0074982) discloses apparatus and method for managing digital certificates.
        b. Grandcolas et al. (US 8,146,141) disclose method and system for secure authentication of a user by a host system.
        c. Weidong (US 6,819,766) discloses method and system for managing keys for encrypted data.

12.   THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
       A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

         If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hai Phan, can be reached on 571-272-6338. The fax phone number for this Group is 571-273-8300.
        Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is 571-272-2600.
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUNG NGUYEN/
Primary Examiner, Art Unit 2685